TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-20-00070-CR


                                      Regina Long, Appellant

                                                  v.

                                   The State of Texas, Appellee




            FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
  NO. 2C1606985, THE HONORABLE JOHN MICHAEL MISCHTIAN, JUDGE PRESIDING



                   ORDER FOR CLERK TO DELIVER
                 ORIGINAL TRIAL EXHIBIT TO COURT


PER CURIAM

               Pursuant to Rule 34.6(g) of the Texas Rules of Appellate Procedure, appellant

Regina Long has filed an unopposed motion to transfer two original trial exhibits, State’s Exhibit

#2 and State’s Exhibit #9, to this Court. See Tex. R. App. P. 34.6(g) (authorizing appellate court

to “direct the trial court clerk to send it any original exhibit” on any party’s motion).

               The motion is granted in part, as to State’s Exhibit #2, and denied in part, as to

State’s Exhibit #9. We hereby direct the clerk of the trial court to provide the original State’s

Exhibit #2, which consists of nine-three color photographs submitted collectively as State’s

Exhibit #2, to this Court on or before November 13, 2020.

               It is so ordered on October 14, 2020.



Before Justices Goodwin, Triana, and Smith

Do Not Publish